 


109 HCON 108 IH: Expressing the sense of the Congress that the community development block grant program should remain under the administration of the Secretary of Housing and Urban Development.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. CON. RES. 108 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Kilpatrick of Michigan submitted the following concurrent resolution; which was referred to the Committee on Financial Services 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the community development block grant program should remain under the administration of the Secretary of Housing and Urban Development. 
 
Whereas the community development block grant (CDBG) program was established by the Housing and Community Development Act of 1974 as a responsibility of the Secretary of Housing and Urban Development and has been administered by HUD since its inception; 
Whereas the CDBG program has been, and currently is, an important and vital tool for improving communities across the United States; 
Whereas the CDBG program has been extremely successful because it allows States, cities, and towns the flexibility to determine their own priorities and to develop successful strategies to address their particular community development needs, rather than having such priorities and strategies dictated by the Federal Government; 
Whereas the President's Budget of the United States Government for fiscal year 2006 proposes replacing the CDBG program with a grant program to be administered by the Department of Commerce; 
Whereas in establishing the community development block grant program, the Congress specified that the primary objective of the program is not only economic development, but the development of viable urban communities through the provision of decent housing and a suitable living environment; and 
Whereas replacing the CDBG program with a program administered by the Department of Commerce is inappropriate because the mission of the program would fundamentally be altered from a municipal focus on the revitalization of distressed neighborhoods to a focus on business interests concentrating on economic development projects: Now, therefore, be it  
 
That it is the sense of the Congress that the community development block grant program should remain under the administration of the Secretary of Housing and Urban Development. 
 
